Citation Nr: 0002940	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to service connected hypertension.

2.  Entitlement to service connection for a skin disorder of 
the feet.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1977, 
and from November 1990 to October 1991.  This appeal arises 
from October 1993 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  There is no objective evidence of tinnitus either during 
service or currently.

4.  There is no objective evidence of sleep apnea during 
service, or of a link between the veteran's current sleep 
apnea, first noted in 1993, and his service connected 
hypertension.

5.  Athlete's foot was noted in July 1990, prior to the 
veteran's second period of active duty.  

6.  There was no increase in the severity of the veteran's 
athlete's foot during his second period of active duty, and 
his current xerosis of the feet was first shown several years 
after his final separation from active service.  

7.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claim for service connection for post-traumatic stress 
disorder, sleep apnea, or tinnitus.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 3.310 
(1999).

2.  A skin disorder of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (1999).

3.  The veteran's service connected disabilities do not 
render him individually unemployable for the purpose of 
entitlement to a total rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 
4 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea, Tinnitus, and Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issues 
of service connection for post-traumatic stress disorder, 
sleep apnea, and tinnitus, the Board concludes that the 
veteran's claims for those benefits are not well grounded.

All of the veteran's claimed disabilities are alleged to have 
arisen during or as a result of his second period of active 
duty in 1990 and 1991.  The service medical records showed no 
complaints or findings of a psychiatric nature, and the 
service separation examination showed normal psychiatric 
findings.  There were no complaints of trouble sleeping, or 
tinnitus or other ear trouble during service.

A VA psychiatric examination in October 1994 noted a 
diagnosis of generalized anxiety reaction.  An outpatient 
treatment for reactive depression was noted in September 
1995.  A comprehensive VA psychiatric examination was 
conducted in April 1997.  Psychological testing was 
accomplished.  The examiner concluded that the veteran's 
proper diagnosis was recurrent severe major depressive 
disorder.  It was specifically noted that the veteran did not 
meet the full criteria for a diagnosis of post-traumatic 
stress disorder.

On VA general medical examination in July 1992, the veteran 
reported a ringing sensation in the left ear.  Ear 
examination was normal, and audiologic testing was 
recommended.  There were no complaints related to sleep 
apnea.  Probable sleep apnea was first noted in July 1993.  
The veteran has subsequently been treated with soft palate 
surgery and a C-PAP machine.  A VA examiner in January 1997 
specifically noted that there was no direct relationship of 
hypertension causing sleep apnea.  In November 1998, a VA 
ear/audiologic examination was conducted.  The veteran did 
not respond to subjective stimuli; the objective testing 
indicated normal hearing acuity bilaterally.  Examination of 
the ears was entirely normal, and the examiner stated that 
the veteran's complaint that he had difficulty understanding 
the spoken word and must read lips was not consistent with 
the audiologic evaluation, and that there was no way to 
measure tinnitus.

The objective medical record indicates that the veteran has 
an acquired psychiatric disorder; however, there are no 
confirmed diagnoses of post-traumatic stress disorder in the 
medical record.  The veteran's complaints of tinnitus are not 
supported by any objective findings, and the medical evidence 
of record indicates that his sleep apnea is unrelated to 
service connected hypertension.  The veteran has contended, 
in written statements and testimony before the Board, that he 
has post-traumatic stress disorder and tinnitus as the result 
of his service in the Persian Gulf and that his sleep apnea 
was caused by his service connected hypertension.  However, 
his lay statements are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge and are not competent evidence that would 
render his claims well-grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of objective medical 
evidence to support the veteran's contentions that he has 
post-traumatic stress disorder and tinnitus as a result of 
service, and that sleep apnea is a result of his service 
connected hypertension, his claims are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for post-
traumatic stress disorder, sleep apnea, and tinnitus are 
plausible or otherwise well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, those claims are denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  

Skin Disorder of the Feet

The veteran's claim for service connection for a skin 
disorder of the feet is well-grounded, within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

As noted above, for service connection to be granted, the law 
requires that there be a disability and the disability result 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In order for aggravation to be found, an increase in 
disability during service, beyond the normal progress of the 
disease, must be demonstrated.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1999).

A treatment record dated in July 1990 indicated that the 
veteran had athlete's foot at that time.  In November 1990, 
he entered active duty.  There is no indication of treatment 
or complaints related to the skin of the veteran's feet 
during his eleven months of active duty.  On the service 
separation examination in August 1991, the skin and feet were 
noted as normal.  The veteran was hospitalized in September 
1991, and no foot or skin problems were noted at that time.  
A VA examination was conducted in July 1992.  The veteran 
reported a history of athletes foot, and the examiner noted 
chronic dermatophytosis of the feet, with scaling of the 
plantar aspect.  In August 1993, tinea pedis, hyperkeratosis 
and onychomycosis were noted.  The veteran was treated for 
tinea pedis in 1994 and 1995.  In March 1996, his tinea pedis 
was noted to be resolving.  A VA examination in January 1997 
noted xerosis of the soles of both feet.  Skin scrapings from 
the feet were negative for fungal elements.

The evidence of record clearly shows that the veteran's 
athlete's foot was noted several months prior to his relevant 
period of active service and was not symptomatic during 
service, and the most recent examination showed no fungal 
elements.  The currently diagnosed xerosis was not 
demonstrated during service.  The veteran has contended that 
his skin disorder of the feet began during or was aggravated 
by service.  However, his lay statements are contradicted by 
the contemporaneous service medical records which show no 
foot problems.  In any event, the veteran's statements are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

There is no objective evidence of record which suggests that 
the preexisting athlete's foot increased in severity during 
service, or that the currently diagnosed xerosis of the feet 
was present during service.  Accordingly, the Board finds 
that the veteran's claim for service connection for a skin 
disorder of the feet is denied, as the available evidence 
shows that athlete's foot preexisted military service, did 
not increase in severity during service and thus was not 
aggravated, and xerosis was not demonstrated for several year 
after separation from service.  There is no equipoise between 
the positive and negative evidence; therefore no reasonable 
doubt issue is raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).

Individual Unemployability

The veteran claims that he is unable to work due to his 
service-connected disabilities.  He is service connected for 
hypertension, lumbosacral strain, chondromalacia of both 
knees, and postoperative condyloma.  His combined evaluation 
is 40 percent.  In cases where the schedular rating is less 
than 100 percent, total disability ratings may be assigned 
when the individual is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disability, without regard to advancing age.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  Pertinent 
factors for consideration include the severity and nature of 
the service-connected disabilities, the employment history, 
and the veteran's educational and vocational attainment.  38 
C.F.R. § 4.16(b) (1999).

In his application, received in October 1997, the veteran 
reported he had last worked in December 1996 as a corrections 
officer.  He stated he had completed two years of college and 
a period of corrections officer training.  He was currently 
attending Alabama State University.  

A July 1996 physician's report for the Retirement Systems of 
Alabama noted that the veteran was totally incapacitated from 
further performance of his duty, was likely to be 
incapacitated permanently and should be retired.  The 
diagnoses noted included hypertension, low back pain, 
bilateral knee pain, mastitis, and a sub areola mass of the 
left breast.  

An October 1997 statement from the veteran treating 
psychologist noted that he was unemployable at that time due 
to his nervous condition (severe depression), his obesity, 
his generalized pian in his legs and joints, and other 
physical complications.  The psychologist noted that it was 
very unlikely that the veteran's condition would improve 
prior to October 1998.  

A January 1999 physician's report for the Retirement Systems 
of Alabama again noted that the veteran was totally 
incapacitated from further performance of his duty, was 
likely to be incapacitated permanently and should be retired.  
This time, the diagnoses noted included hypertension, 
diabetes mellitus, gout, degenerative joint disease of the 
knees, and ankle and lumbar pain.  

At his hearing before the Board in October 1999, the veteran 
reported that he was attending school in an attempt to become 
a special education teacher.  He stated that he had been in 
this program for two years, and that it was difficult to deal 
with tests due to his anxiety.  He had not attempted to 
obtain any other work since his retirement in 1996, as 
correction work was all he had known.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The issue is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran was found to be unable to perform his prior work 
as a corrections officer in 1996 and 1999.  However, review 
of those physician's determinations reveals that the 
disability determination was based upon the veteran's overall 
physical health picture, which specifically noted non service 
connected disabilities including diabetes mellitus, gout, a 
left breast mass, and ankle problems.  An October 1997 
statement from the veteran's treating psychologist indicated 
that the veteran was unemployable largely due to his 
nonservice-connected psychiatric disorder and obesity.  Since 
these reports were specifically based in large part on the 
combination of service-connected and nonservice-connected 
impairments, they are not persuasive evidence that the 
veteran is unable to work due to his service-connected 
disabilities alone.  

In this instance, the veteran appears to be capable of 
performing the physical acts required by employment.  His 
present unemployment status is in large part due to his 
mental disorder and other nonservice-connected physical 
problems.  Current evidence shows that the veteran's service-
connected disorders are likely to prevent him from performing 
certain labor-intensive jobs, but would not prevent all 
gainful work.  His claim appears to be based primarily on the 
contention that his service-connected back, knee and 
hypertension problems preclude him from obtaining further 
employment as a corrections officer.  

The veteran is obviously impeded as to the nature of 
employment which he can pursue, given the extent of his 
service-connected disabilities.  These constraints do not, 
however, render him wholly unemployable.  With his ongoing 
college education, he should be qualified to work in areas 
which do not involve the physical effort involved with 
employment as a corrections officer.  There remain many 
possibilities for employment in the private or public sectors 
which do not require excessive movement or substantial 
physical labor.  There is no indication that the veteran has 
attempted to find work in recent years; there is simply no 
evidence establishing that he suffers from unusual or 
exceptional circumstances which place him in a different 
position from any other veteran with similarly-rated 
disabilities.  Inasmuch as a balance of positive and negative 
evidence has not been presented in this case, the standards 
pertaining to reasonable doubt are not applicable.  38 C.F.R. 
§ 3.102 (1999).  A total rating based upon his individual 
unemployability is, therefore, not warranted.


ORDER

Service connection for a skin disorder of the feet, for 
tinnitus, for post traumatic stress disorder, and for sleep 
apnea, including as secondary to service connected 
hypertension, is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

